Citation Nr: 1001209	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-17 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable evaluation for a skin 
disability.  

2.  Entitlement to a compensable evaluation for a left wrist 
ganglion disability.  

3.  Entitlement to service connection for a back disability.   

4.  Entitlement to service connection for diabetes mellitus.    

5.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to 
September 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, in pertinent part, continued the 
Veteran's 0 percent ratings for dermatitis of the groin and 
left wrist ganglion disability, and denied service connection 
for a back disability, diabetes mellitus, and peripheral 
neuropathy.   

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in November 2009.  A transcript 
of the hearing is of record.  At the November 2009 Board 
hearing the Veteran withdrew his claims for service 
connection for chloracne, dermatitis of the underarms, feet, 
arms, legs, and body, sinusitis, high cholesterol, bilateral 
hearing loss, depression, congestive heart failure, 
degenerative arthritis at levels C3-7, pain in arms, 
shoulders, fingers, wrist, and elbow, excessive perspiration, 
and whether new and material evidence had been submitted to 
reopen previously denied claims of service connection for 
loss of smell and residuals, right arm injury.  See 38 C.F.R. 
§ 20.204(b)(1).  Hence, these claims are no longer on appeal.  

The issues have been recharacterized to comport to the 
medical evidence of record.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 and Supp. 2009).

The issues of entitlement to service connection for a back 
disability, diabetes mellitus, and peripheral neuropathy, to 
include as secondary to diabetes mellitus, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's skin disability affects more than 40 
percent of his entire body.  

2.  The Veteran's left wrist ganglion disability is not 
characterized by a cyst that is deep, that is superficial and 
exceeds 144 square inches, that is unstable, that is painful 
on examination, or that causes a compensable degree of 
limitation of motion or ankylosis of the wrist joint; nor 
does it involve degenerative arthritis.


CONCLUSION OF LAW

1.  The schedular criteria for a maximum 60 percent 
evaluation for a skin disability are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 4.3, 4.7, 4.118, Diagnostic Code (DC) 7806 (2009).

2.  The criteria for a compensable evaluation for a left 
wrist ganglion disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 4.3, 4.7, 4.71(a), 4.118, Diagnostic Codes (DCs) 5214 and 
5215, 7801-7805, and 7819 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with pre-adjudication notice by 
letters dated in February 2005 and April 2005, and post-
adjudication notice by letter dated in May 2006.  While 
notice pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006) was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in an April 2007 statement of the case (SOC), 
and October 2008 and June 2009 supplemental statements of the 
case (SSOCs), following the provision of notice.  The Veteran 
has not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim, 
and; Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim, 
and the relative duties of VA and the claimant to obtain 
evidence.

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran 
medical examinations as to the severity of his service 
connected disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claim file; and the Veteran has 
not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks higher evaluations for his skin and left 
wrist disabilities.  He contends that his service connected 
disabilities warrant compensable ratings.    

In December 1982, the RO granted service connection for 
dermatitis of the groin, assigning a 0 percent evaluation 
effective September 29, 1981, under 38 C.F.R. § 4.118, DC 
7899-7806, and service connection for ganglion, left wrist, 
assigning a 0 percent evaluation effective September 29, 
1981, under 38 C.F.R. § 4.118, DC 7819.  The RO continued the 
Veteran's current non compensable ratings under the same 
diagnostic codes in the rating decision currently on appeal.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.97.

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection or 
on appeal of a subsequent denial of an increased rating, it 
may be found that there are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Skin Disability 

The Veteran's skin disability is rated under DC 7806.  Under 
Diagnostic Code 7806, a noncompensable rating is warranted if 
less than 5 percent of the entire body or less than 5 percent 
of the exposed areas are affected; and, no more than topical 
therapy required during the past 12-month period.  A 10 
percent rating is warranted for dermatitis or eczema that is 
at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
for 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  More than 40 percent of the 
entire body or more than 40 percent of exposed areas, 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.  
38 C.F.R. § 4.118.  

A VA examination was conducted in March 2005.  A physical 
examination revealed that the Veteran had extensive keratosis 
pilaris of his arms, shoulders, buttocks, and legs with mild 
hyperhydrosis of the palms and soles.  There was a large area 
on his buttocks at the cleft that extends 2.5 inches on 
either side of the gluteal cleft that is scaling, and this 
was found to be potassium hydroxide (KOH) positive on 
scraping.  There are no exposed areas involved, so no 
percentages established, and total percentage of his entire 
body that is affected would be something less than 5 percent.  
Diagnoses of keratosis pilaris, mild hyperhydrosis, evidence 
of prior tinea cruris manifested by hyperpigmentation of the 
upper inner aspect of the thighs, active tinea corporis 
manifested by KOH positive scraping from his buttocks, and 
mild active tinea pedis manifested by KOH positive scrapings 
from his right foot, were given.  

A VA examination was conducted in March 2007.  The examiner 
noted that he conducted the March 2005 VA examination.  We 
are to examine the Veteran and determine whether dermatitis 
of the underarms, feet, arms, legs, and body is of the same 
etiology of the dermatitis of the groin found in service.  
The Veteran's groin was clear of lesions on his last 
examination in 2005 and is clear of lesions today.  He 
reports using Curel lotion, Vaseline, doxycycline, antifungal 
powder, and Lamisil for treatment.  A physical examination 
revealed that the Veteran maintains the keratosis pilaris on 
his back, buttocks, outer arms, and minimally on the thighs, 
which approximates 23 percent of the body surface.  The legs 
have no lesions present, only hyperpigmentation where the 
process was, which would represent less than 5 percent of 
body surface area.  Today's examination of his buttocks 
revealed that they cleared from the previously described 
fungal rash, but the tinea pedis on his feet is much more 
severe than in 2005 with generalized scaling and involves 
approximately 4 percent of his body surface.  The skin on his 
legs is diffusely dry with mild desquamation in an ichthyotic 
pattern, which would represent 18-20 percent of the body 
surface area.  Diagnoses of residual hyperpigmentation of the 
legs and buttocks secondary to prior fungal disease, 
keratosis pilaris with xerosis of body skin, which lends 
further credence to the suspicion that he is atopic, tinea 
pedis, more severe than in 2005, and no armpit disease 
present other than residual hyperpigmented area, were given.  
The examiner noted that it would be mere speculation to state 
whether these conditions are of the same etiology as what he 
was for seen for during service.  If the groin problem was 
fungal during service, then the buttocks fungus and the foot 
fungus would be part of that same condition, however it would 
not be part of the keratosis pilaris or xerosis of the skin.  

In April 2007, the March 2007 VA examiner provided an 
addendum opinion.  The examiner noted that unlike the 
previous examination, he now has and has reviewed the 
Veteran's claim file.  The examiner noted that without the 
claim file it would have been speculation to state whether 
the Veteran's current skin conditions were the same as his 
service connected dermatitis of the groin.  The examiner 
noted and thoroughly discussed the Veteran's treatment for 
skin conditions involving his groin during and after service.  
The examiner noted that his previous diagnoses stand as 
written.  The generalized dryness that was described while he 
was in service continues and persists and I suspect that he 
probably is an atopic patient and what we saw described in 
service is certainly what we are seeing now.  That would also 
fit with the keratosis pilaris of his arms, which is an 
atopic disorder.  So of the conditions listed, I suspect the 
leg condition, the hyperhidrosis, the armpit problems, and 
generalized xerosis are certainly compatible with the 
conditions that were noted during service.  Considering what 
is reported in the record, all of the conditions are of 
different etiologic sources; [however] I would give the 
Veteran the benefit of the doubt that these are one and the 
same conditions today as they were then.  

The April 2007 addendum to the March 2007 VA examination 
clearly indicates that the Veteran has one skin disability, 
which began in service and has continued to the present.  The 
Veteran's service-connected skin disability is therefore not 
limited merely to dermatitis of his groin, but involves the 
keratosis pilaris on his back, buttocks, outer arms, and 
thighs, which approximates 23 percent of the body surface, 
the tinea pedis on his feet, which involves approximately 4 
percent of his body surface, and the skin on his legs, which 
would represent 18-20 percent of the body surface.  
Therefore, because the most recent VA examination shows that 
the Veteran's various skin conditions are manifestations of a 
larger service-connected single skin disability that involves 
more than 40 percent of his entire body the assignment of the 
maximum 60 rating is warranted.  See 38 C.F.R. § 4.118, DC 
7806.

Given the award of the maximum schedular rating for the 
Veteran's skin disability, apparently present throughout the 
period of the appealed claim, staged ratings are not for 
application.  See Hart, 21 Vet.App. at 508.  

II.  Left Wrist Ganglion Disability

The Veteran's left wrist ganglion disability is rated under 
DC 7819.  Diagnostic Code 7819, benign skin neoplasms, is to 
be rated under DCs 7801-7805, or as impairment of function.  
38 C.F.R. § 4.118.  The diagnostic codes pertaining to the 
function of the wrist are DCs 5214 and 5215, and, if they 
involve degenerative arthritis or a disability listed in DCs 
5013-5024, DC 5003.  38 C.F.R. § 4.71(a).  

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

VA treatment records dated in September 2004 note that the 
Veteran reported that he had a ganglion cyst on the dorsum of 
his left wrist, but that it has resolved recently, and that a 
physical examination revealed that the Veteran does not have 
a palpable ganglion cyst at this time.  He does have some 
mild tenderness to palpitation along his radiocarpal joint.  
Otherwise he is neurovascularly intact.  An assessment of 
left ganglion was given.  

A VA examination was conducted in March 2005.  The Veteran 
had complaints of his left dorsal wrist ganglion.  He reports 
that he has some pain in his left wrist with some daily 
activities and with motion of his wrist.  There are not any 
symptoms of any kind of inflammatory arthritis or 
constitutional symptoms.  A physical examination revealed 
that he can dorsiflex his wrist to 70 degrees, palmar flex to 
80 degrees, and can respectively radial and ulnar deviate the 
wrist from 0 to 20 degrees and from 0 to 45 degrees.  With 
motion of his left wrist, he does not grimace and does not 
appear to be in pain, however he states he does feel some 
pain in his wrist at that time.  Also with palpitation at the 
distal carporadial joint, he does state that he has wrist 
pain.  There is no grimacing on this.  There may be a small 
cystic area in his left wrist.  X-rays of the bilateral wrist 
do not show any degenerative joint disease, other lesions, or 
abnormalities.  An assessment of left dorsal wrist ganglion 
was given.  There was no limitation to the range of motion 
concerning the DeLuca provision.  It is feasible that after 
large use his range of motion may be limited by pain, however 
any attempt to express this in terms of additional limitation 
of motion cannot be determined with any degree of medical 
certainty.  

A scar not involving the head, face, or neck can be rated 
under Diagnostic Codes 7801, 7802, 7803, 7804, and/or 7805.  
38 C.F.R. § 4.118.  However, assigning multiple ratings for 
the Veteran's left wrist ganglion disability would constitute 
prohibited pyramiding.  38 C.F.R. § 4.14.  

Under Diagnostic Code 7801, scars, other than of the head, 
face or neck, that are deep or that cause limited motion 
warrant a 10 percent rating when they cover an area or areas 
exceeding 12 square inches.  38 C.F.R. § 4.118.  Under DC 
7802 a 10 percent rating is warranted for a scar, other than 
on the head, face, or neck, that is that is superficial and 
nonlinear and exceeds an area of 144 square inches.  Under DC 
7803 a 10 percent rating is warranted for a scar that is 
superficial and unstable, and under DC 7804 a 10 percent 
rating is warranted for a scar that is painful on 
examination.  There is no medical evidence of record 
indicating that the Veteran's left wrist ganglion disability 
involves an actual ganglion cyst, however even if it does, 
there is no medical evidence indicating that it is deep and 
nonlinear, is 12 square inches or more, or is unstable.  
Furthermore, the September 2004 VA treatment report notes 
only that the Veteran had some mild tenderness to palpitation 
along his radiocarpal joint, and does not indicate that he 
has a ganglion cyst, which is itself painful.  Likewise, the 
March 2005 VA examination report notes only that with 
palpitation at the distal carporadial joint the Veteran 
reported that he has some wrist pain, and does not indicate 
that he has a ganglion cyst, which is itself painful.  
Therefore, the Veteran's left wrist ganglion disability does 
not warrant a compensable rating under DCs 7801-7804.  See 
Id.  

Diagnostic Code 7805 addresses scars and indicates they can 
be rated on limitation of function of the affected part.  38 
C.F.R. § 4.118, DC 7805.  The codes relating to the function 
of the wrist are DCs 5214 and 5215.  38 C.F.R. § 4.71a.  

DC 5003 is not applicable because there is no medical 
evidence of record indicating that the Veteran's left wrist 
ganglion disability involves degenerative arthritis or a 
condition listed in DCs 5013-5024.  

Under DC 5214, compensable ratings are warranted for 
favorable, unfavorable, and positions other than favorable 
ankylosis of the wrist.  Id.  The Veteran has never been 
diagnosed with, nor does he contend, that his left wrist has 
any type or degree of ankylosis.  Therefore, the Veteran's 
left wrist disability is not entitled to higher rating under 
DC 5214.  Id.

Limitation of wrist motion is rated under Diagnostic Code 
5215, and provides for a 10 percent rating for limitation of 
motion of the wrist where dorsiflexion is less than 15 
degrees or where palmar flexion is limited in line with 
forearm.  Id.  The March 2005 VA examination report indicates 
that the Veteran can dorsiflex his wrist to 70 degrees, and 
palmar flex to 80 degrees.  38 C.F.R. § 4.71, Plate I (2004), 
reflects that normal dorsiflexion of the wrist is 0 to 70 
degrees, and the normal palmar flexion is to 80 degrees.  
Thus, the VA examination of record clearly indicates that the 
Veteran's left wrist does not have dorsiflexion less than 15 
degrees or palmar flexion that is in line with the forearm, 
and hence his left wrist disability does not warrant a 
compensable rating under DC 5215.  

The disabling effects of pain have been considered in 
evaluating the Veteran's service-connected left wrist 
disability, as indicated in the above discussions.  See 
DeLuca, supra.  The Veteran's complaints of pain during his 
VA examination, and the examiner's observations of pain and 
painful motion, were considered in the level of impairment 
and loss of function attributed to his disability.  
At no time during the pendency of this claim has the 
Veteran's left wrist disability met or nearly approximated 
the criteria for a compensable rating, and staged ratings are 
not for application.  See Hart, 21 Vet. App. at 505.  

The Veteran genuinely believes that the severity of his left 
wrist disability merits a higher rating.  However, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the severity of his service-connected disability, 
and his views are of no probative value.  And, even if his 
opinion was entitled to be accorded some probative value, it 
is far outweighed by the detailed opinions provided by the VA 
medical professional, which show that the criteria for a 
rating in excess of 0 percent for his left wrist disability 
have not been met.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.71a.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating for a 
left wrist disability is not warranted.  See Gilbert, 1 Vet. 
App. at 53-56; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has considered whether the Veteran's disability 
picture warrants a compensable rating on an extraschedular 
basis.  The regulation permits extra-schedular rating when 
"the schedular evaluations are found to be inadequate ... 
[because] the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
The rating schedule, however, is meant to compensate for the 
average impairment in civil occupations generally resulting 
from disability. 38 C.F.R. § 3.321.  In this case, the 
Veteran has not alleged any hospitalization and has presented 
no evidence indicating any marked interference with 
employment as a result solely of his skin or left wrist 
disabilities.  





ORDER

Entitlement to a 60 percent evaluation for a skin disability 
is granted.  

Entitlement to a compensable evaluation for a left wrist 
ganglion disability is denied.  


REMAND

The Veteran seeks service connection for a back disability, 
diabetes mellitus, and peripheral neuropathy.  The Veteran 
claims that he has had problems with, and taken medications 
for, his back from service to the present time.  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, Type 2 diabetes (also known 
as Type II diabetes mellitus or adult-onset diabetes) shall 
be service-connected, even though there is no record of such 
disease during service.  38 C.F.R. § 3.309(e).  The diseases 
listed at 38 C.F.R. § 3.309(e), including Type II diabetes 
mellitus, shall have become manifest to a degree of 10 
percent or more at any time after service.  38 C.F.R. § 
3.307(a)(6)(ii).  

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Secondary service 
connection requires evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).

Regarding the Veteran's claim of service connection for a 
back disability, April 2009 VA treatment records indicate 
that the Veteran received treatment for chronic low back 
pain.  June 1975 STRs indicate that the Veteran complained of 
pain back, and it was noted that the source of the spasticity 
was a right back muscle.  An impression of musculoskeletal 
pain was given.  March 1981 STRs indicate complaints of 
muscle spasm in the back, and an assessment of spasm was 
given.  It appears that the Veteran was prescribed medication 
for his back.  

Thus, the record contains competent medical evidence of 
current treatment for back pain, in service treatment for 
back pain and spasms, and credible testimony indicating that 
the Veteran has had a long standing history of back problems.  
There is insufficient medical evidence for the Board to 
decide the Veteran's claim on a direct basis and a VA medical 
examination must be provided.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c).  

Regarding the Veteran's claim for diabetes mellitus, although 
the Veteran's Air Force personnel records, which does show 
that he was awarded the Vietnam Service Medal, does not show 
he served in the country of Vietnam, he credibly testified 
that in September 1972 he flew from Clark Air Force Base to 
Saigon, Vietnam, where he stayed overnight.  The Board 
therefore concedes that the Veteran was in the country of 
Vietnam for purposes of the application of the presumptions 
of 38 C.F.R. §§ 3.307 and 3.309.  

March and April 2005 VA treatment records note that the 
Veteran participated in an Agent Orange examination and that 
his fasting glucose was elevated.  It was noted that he has 
diabetes.  A December 2006 VA treatment record notes that the 
Veteran has no history of diabetes mellitus.  September 2008 
and April 2009 VA treatment records note an active problem of 
only hyperglycemia.  There is no evidence of record 
indicating that the Veteran receives any treatment for 
diabetes mellitus.  38 C.F.R. § 3.307 requires that Type II 
diabetes mellitus become manifest to a degree of 10 percent 
or more at any time after service before presumptive service 
connection is granted.  See also 38 C.F.R. § 3.309(e).  Thus, 
because it is unclear whether the Veteran has diabetes 
mellitus, a VA examination should be conducted to determine 
this.  38 C.F.R. § 3.159 (c).  
Regarding his claimed peripheral neuropathy disability, 
December 2006 VA treatment records note a past medical 
history of peripheral neuropathy and that motor nerve 
conduction studies of the lower extremities were abnormal and 
April 2009 VA treatment records note an active problem of 
lumbar radiculopathy.  The Veteran claims that his current 
peripheral neuropathy is secondary to his diabetes mellitus.  
Because the Veteran's service connection claim for diabetes 
mellitus is being remanded, and because adjudication of that 
claim will impact the adjudication of the Veteran's 
peripheral neuropathy claim, these claims are inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991). Accordingly, the Veteran's service connection claim 
for peripheral neuropathy also must be remanded.  

The appellant is hereby notified that it is his 
responsibility to report for the examination(s) and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination(s) 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Schedule the Veteran for a VA medical 
examination to determine the nature and 
etiology of his claimed back disability.  
Following a thorough examination, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any identified back disability is 
related to service.  The examiner must 
note and specifically address in his 
opinion the Veteran's STRs indicating 
treatment for back problems during 
service.  

2.  Schedule the Veteran for a VA medical 
examination to determine whether he has or 
does not have diabetes mellitus.  All 
necessary tests and/or examinations should 
be conducted.  The examiner is asked to 
state whether the Veteran currently has 
Type II diabetes mellitus, and if so, its 
severity.  The examiner should state 
specifically whether it is at least of 
such severity as to be manageable by 
restricted diet only.  See 38 C.F.R. 
§ 4.119, DC 7913.  

3.  After the completion of #2, the claim 
for diabetes mellitus should then be 
readjudicated.  If, and only if, the 
Veteran is granted service connection for 
diabetes mellitus, schedule him for a VA 
medical examination to determine the 
nature and etiology of his peripheral 
neuropathy disability.  Following a 
thorough examination, the examiner the 
should provide an opinion as to whether it 
is at least as likely as not that any 
identified peripheral neuropathy 
disability is the result of, or is 
otherwise related to, the Veteran's 
service-connected diabetes mellitus.  

A complete rationale must be provided for 
all medical opinions.  The claim folder 
must be made available to each examiner 
for review in conjunction with the 
examination(s).   

4.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims should 
then be readjudicated.  If any of the 
claims remain denied, the RO should issue 
a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal, and allow 
an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


